Exhibit TEMECULA VALLEY BANCORP INC., as Issuer INDENTURE Dated as of September 20, 2004 WILMINGTON TRUST COMPANY, as Trustee FLOATING RATE JUNIOR SUBORDINATED DEFERRABLE INTEREST DEBENTURES DUE TABLE OF CONTENTS Page ARTICLE I.DEFINITIONS 1 Section 1.1.Definitions. 1 ARTICLE II.DEBENTURES 8 Section 2.1.Authentication and Dating. 8 Section 2.2.Form of Trustee’s Certificate of Authentication 8 Section 2.3.Form and Denomination of Debentures 9 Section 2.4.Execution of Debentures 9 Section 2.5.Exchange and Registration of Transfer of Debentures. 9 Section 2.6.Mutilated, Destroyed, Lost or Stolen Debentures 11 Section 2.7.Temporary Debentures. 12 Section 2.8.Payment of Interest and Additional Interest. 12 Section 2.9.Cancellation of Debentures Paid, etc. 13 Section 2.10. Computation of Interest. 14 Section 2.11. Extension of Interest Payment Period 15 Section 2.12. CUSIP Numbers. 16 ARTICLE III.PARTICULAR COVENANTS OF THE COMPANY 16 Section 3.1.Payment of Principal, Premium and Interest; Agreed Treatment of the Debentures. 16 Section 3.2.Offices for Notices and Payments, etc. 17 Section 3.3.Appointments to Fill Vacancies in Trustee’s Office 17 Section 3.4.Provision as to Paying Agent 17 Section 3.5.Certificate to Trustee. 18 Section 3.6.Additional Sums. 18 Section 3.7.Compliance with Consolidation Provisions 19 Section 3.8.Limitation on Dividends. 19 Section 3.9.Covenants as to the Trust 19 Section 3.10. Additional Junior Indebtedness. 20 ARTICLE IV.SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE. 20 Section 4.1.Securityholders’ Lists. 20 Section 4.2.Preservation and Disclosure of Lists 20 ARTICLE V.REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS UPON AN EVENT OF DEFAULT. 21 Section 5.1.Events of Default. 21 Section 5.2.Payment of Debentures on Default; Suit Therefor 23 Section 5.3.Application of Moneys Collected by Trustee. 24 Section 5.4.Proceedings by Securityholders 24 Section 5.5.Proceedings by Trustee. 25 Section 5.6.Remedies Cumulative and Continuing; Delay or Omission Not a Waiver 25 Section 5.7. Direction of Proceedings and Waiver of Defaults by Majority of Securityholders. 25 Section 5.8.Notice of Defaults. 26 Section 5.9.Undertaking to Pay Costs. 26 ARTICLE VI.CONCERNING THE TRUSTEE 26 Section 6.1.Duties and Responsibilities of Trustee. 26 Section 6.2.Reliance on Documents, Opinions, etc. 27 Section 6.3.No Responsibility for Recitals, etc. 28 Section 6.4.Trustee, Authenticating Agent, Paying Agents, Transfer Agents or Registrar May Own Debentures 28 Section 6.5.Moneys to be Held in Trust. 29 Section 6.6.Compensation and Expenses of Trustee. 29 Section 6.7.Officers’ Certificate as Evidence. 29 Section 6.8.Eligibility of Trustee. 30 Section 6.9.Resignation or Removal of Trustee 30 Section 6.10. Acceptance by Successor Trustee. 31 Section 6.11. Succession by Merger, etc. 32 Section 6.12. Authenticating Agents. 32 ARTICLE VII.CONCERNING THE SECURITYHOLDERS 33 Section 7.1.Action by Securityholders. 33 Section 7.2.Proof of Execution by Securityholders. 33 Section 7.3.Who Are Deemed Absolute Owners 34 Section 7.4.Debentures Owned by Company Deemed Not Outstanding. 34 Section 7.5.Revocation of Consents; Future Holders Bound. 34 ARTICLE VIII.SECURITYHOLDERS’ MEETINGS 34 Section 8.1.Purposes of Meetings 34 Section 8.2.Call of Meetings by Trustee 35 Section 8.3.Call of Meetings by Company or Securityholders 35 Section 8.4.Qualifications for Voting. 35 Section 8.5.Regulations. 35 Section 8.6.Voting. 36 Section 8.7.Quorum; Actions 36 ARTICLE IX.SUPPLEMENTAL INDENTURES 37 Section 9.1.Supplemental Indentures without Consent of Securityholders. 37 Section 9.2.Supplemental Indentures with Consent of Securityholders. 38 Section 9.3.Effect of Supplemental Indentures 39 Section 9.4.Notation on Debentures. 39 Section 9.5.Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee 39 ARTICLE X.REDEMPTION OF SECURITIES 39 Section 10.1. Optional Redemption. 39 Section 10.2. Special Event Redemption 39 Section 10.3. Notice of Redemption; Selection of Debentures. 40 Section 10.4. Payment of Debentures Called for Redemption. 40 ARTICLE XI. CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE 40 Section 11.1. Company May Consolidate, etc., on Certain Terms 41 Section 11.2. Successor Entity to be Substituted 41 Section 11.3. Opinion of Counsel to be Given to Trustee 41 ARTICLE XII. SATISFACTION AND DISCHARGE OF INDENTURE 41 Section 12.1. Discharge of Indenture 41 Section 12.2. Deposited Moneys to be Held in Trust by Trustee 42 Section 12.3. Paying Agent to Repay Moneys Held 42 Section 12.4. Return of Unclaimed Moneys 42 ARTICLE XIII. IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 43 Section 13.1. Indenture and Debentures Solely Corporate Obligations 43 ARTICLE XIV. MISCELLANEOUS PROVISIONS 43 Section 14.1. Successors 43 Section 14.2. Official Acts by Successor Entity. 43 Section 14.3. Surrender of Company Powers 43 Section 14.4. Addresses for Notices, etc 43 Section 14.5. Governing Law 43 Section 14.6. Evidence of Compliance with Conditions Precedent. 44 Section 14.7. Table of Contents, Headings, etc. 44 Section 14.8. Execution in Counterparts 44 Section 14.9. Separability. 44 Section 14.10. Assignment 44 Section 14.11. Acknowledgment of Rights 44 ARTICLE XV. SUBORDINATION OF DEBENTURES 45 Section 15.1. Agreement to Subordinate 45 Section 15.2. Default on Senior Indebtedness 45 Section 15.3. Liquidation, Dissolution, Bankruptcy. 45 Section 15.4. Subrogation 46 Section 15.5. Trustee to Effectuate Subordination. 47 Section 15.6. Notice by the Company. 47 Section 15.7. Rights of the Trustee; Holders of Senior Indebtedness 48 Section 15.8. Subordination May Not Be Impaired 48 Exhibit A Form of Floating Rate Junior Subordinated Deferrable Interest Debenture THIS INDENTURE, dated as of September 20, 2004, between Temecula Valley Bancorp Inc., a California corporation (the “Company”), and Wilmington Trust Company, a Delaware banking corporation, as debenture trustee (the “Trustee”). WITNESSETH: WHEREAS, for its lawful corporate purposes, the Company has duly authorized the issuance of its Floating Rate Junior Subordinated Deferrable Interest Debentures due 2034 (the “Debentures”) under this Indenture to provide, among other things, for the execution and authentication, delivery and administration thereof, and the Company has duly authorized the execution of this Indenture; and WHEREAS, all acts and things necessary to make this Indenture a valid agreement according to its terms, have been done and performed; NOW, THEREFORE, This Indenture Witnesseth: In consideration of the premises, and the purchase of the Debentures by the holders thereof, the Company covenants and agrees with the Trustee for the equal and proportionate benefit of the respective holders from time to time of the Debentures as follows: ARTICLE I. DEFINITIONS Section 1.1. Definitions.
